
I am most pleased to
convey to Ambassador Insanally my congratulations and
those of my delegation on his election as President of
General Assembly at this session. At the same time, I wish
to express our sincere appreciation to Mr. Stoyan Ganev of
Bulgaria for guiding with skill and dedication the work of
the Assembly at its previous session.
Let me pay a tribute to our Secretary-General,
Mr. Boutros Boutros-Ghali, for the vision and the energy he
has devoted to the leadership of our Organization at a
difficult but exhilarating moment in history.
Allow me to express at this point the deep sympathies
of my delegation for the people of India in connection with
the tragedy visited upon them by the earthquake that
devastated parts of the state of Maharashtra.
The President is presiding over the work of the
Assembly in a world that continues its amazing political
transformation. Since we met in this same Hall last year, a
period that is but the twinkling of an eye in the long history
of mankind, the world’s political landscape has been further
and radically transformed. That transformation is, above all,
reflected in and exemplified by two of the major
preoccupations that have exercised the Assembly and the
international community for decades - namely, the situation
in South Africa and the problem of Palestine.
The abhorrent system of apartheid, long the evil
foundation of the South African State, has finally crumbled
because of the unremitting efforts of the people of South
Africa and of the international community, not least of the
United Nations. In its place, multiracial negotiations - in
themselves an amazing phenomenon in that country - have
led to a specific programme with a precise timetable for the
conversion of South Africa, in the words recently uttered in
this Hall by that authentic leader of the South African
people, Nelson Mandela, "into a united, democratic,
non-racial and non-sexist country".
The whole situation in the Middle East, too, has been
transformed, a transformation symbolized by a single
handshake in Washington. That historic gesture resulted
from complex combinations of circumstances and
developments and presages further arduous negotiations and
determined efforts by the Israeli and Palestinian peoples and
their neighbours. But there is now, more than ever before,
reason to trust that in that long-afflicted part of the world the
politics of intolerance, hatred and despair is being replaced
by the politics of accommodation, enlightenment,
pragmatism and hope.
Thus, the international community’s political agenda,
and the substance and content, if not the item-titles, of the
Assembly’s agenda, have radically changed.
The global economy is being transformed no less
radically. Everywhere, obsolete obstacles to trade are
coming down, if not yet globally, then within the various
Forty-eighth session - 7 October l993 13
regions of the world. To be sure, economic barriers
continue to be propped up by atavistic hands that seek to
reverse the tide and hold back the march of global economic
progress. The most obvious victim of these rearguard
actions is the Uruguay Round, which, after years of
frustrating negotiations and painstaking bargaining, has yet
to come to a conclusion. The ultimate victims are the global
economy and the livelihoods and standards of living of the
world’s peoples. Here, the accusing finger of history points
at certain developed countries, with their short-sighted
subsidies and protectionist devices. Nevertheless, the trend
towards trade and economic liberalization gathers
momentum. More and more nations recognize that that
trend can be reversed only at the peril of the well-being of
the world’s peoples.
Our region of South-East Asia has been a vital part of
the global political and economic transformation.
The conflict in Cambodia and the agony of the
Cambodian people long preoccupied this Assembly as well
as the Security Council. Going beyond the expectations of
so many, the Cambodian people have made their historic
decision for peace and reconciliation. We now call upon the
international community to extend its support to the
Cambodian people and their new Government so that they
will find surcease not only from war, but also from poverty
and want, and so that they will find not only peace, but a
life of dignity and freedom.
The Declaration by the Association of South-East Asian
Nations (ASEAN) on the South China Sea, which was issued
in Manila last year, has received the strong endorsement of
the United Nations and of individual Governments, and we
in South-East Asia have continued our measured effort to
build a regime of peace, cooperation and mutual confidence
in that disputed area.
Earlier this year we in ASEAN, joined by the other
nations of East Asia, including Viet Nam and Laos, and by
others with interests in the region, agreed upon an ASEAN
Regional Forum in which questions of regional security can
be periodically examined and discussed together.
In East Asia, the rapid advance of economic
liberalization has propelled the economies of the region to
achieve some of the highest growth rates in the world. The
commitment to the free market has found its most forceful
expression in the decision of ASEAN’s leaders to establish
an ASEAN Free Trade Area through the steady reduction
and eventual elimination of trade barriers within ASEAN.
Happily, the dawning of a new era of peace and the
promise of prosperity in our region have found a bright
reflection in my country. President Ramos’ policy of
national unity and reconciliation has replaced the politics of
division. Dissident elements have been drawn back into the
fold of society. Peace talks with the remaining disaffected
groups are being held. Amnesty has been offered to all.
The economics of selfishness and greed is being
replaced with reforms to secure economic fairness and social
justice. The Philippine economy is ruled no longer by the
tyranny of excessive regulation or of corporate monopoly but
by the invigorating regime of market forces and free
competition.Global competitiveness, in place of political
contention, is now the watchword throughout the land.
All this is being carried out with the most meticulous
respect for human rights in accordance with the national
consensus and the deepest convictions of our people. It is
being achieved within the framework of our democratic
institutions. For we are convinced that there is no substitute
for respect for human rights and democracy in the
achievement of long-term stability and progress, as well as
in the assurance of human dignity and the fulfilment of
human aspirations.
The new situation in the world gives us new hope and
a brighter promise. But grave dangers and tragic situations
remain. Old scourges continue to torment the human family;
new agonies confront it.
Religious intolerance and the rise of nationalist
ambitions have supplanted ideological fanaticism as the fuel
for the fires of conflict that now burn in too many places in
the world. The collapse of empires has let loose the savage
impulse to settle historical scores, redress ancient ethnic
grievances, and set right real or imagined injustices over
national borders, the treatment of minorities, or the control
of resources.
The tragedy of Bosnia and Herzegovina is one of the
worst and most dangerous of these barbarities.
Despite - in certain cases, because of - the onset of a
climate of peace, trafficking in the weapons of war
sometimes continues unabated, dissipating resources,
endangering people, imperilling the peace. The Philippines
steadfastly supports measures to promote greater
transparency in arms transfers and military expenditures,
including the United Nations Register of Conventional Arms.
14 General Assembly - Forty-eighth session
The Philippines urges the nuclear-weapon States, in the
strongest terms, to restore the recently broken moratorium on
all nuclear testing, and hopes that the international
community will decide, through a comprehensive test-ban
treaty, to cease for ever the testing of nuclear devices, which
so gravely threaten the very existence of the human family.
The Philippines favours the extension of the Treaty on the
Non-Proliferation of Nuclear Weapons and calls upon all to
abide strictly by its provisions, including the safeguards
agreements with the International Atomic Energy Agency.
At the same time, we urge the nuclear-weapon States to
fulfil their own obligations under the Treaty and further
reduce their stocks of such weapons until they are no more.
Amid the rising tide of economic liberalization, the
siren song of protectionism continues to entice nations with
its fraudulent promise. Legitimate concerns over health,
food safety, the environment, workers’ welfare, and even
human rights, including the rights of indigenous peoples -
and now "social dumping" - are being invoked to clothe in
various guises policies of naked protectionism.
Decisions on global finance continue to be made by a
few, with the rest of the world standing by even though it is
vitally affected. The burden of foreign debt continues to be
a millstone round the necks of many developing countries,
and the problem is often aggravated by decisions on interest
rates and exchange rates in which those countries have no
voice.
The Philippines continues faithfully to fulfil its external
financial obligations, regardless of the extent to which that
policy holds back our economic growth, constitutes a burden
on our people, and imposes a heavy domestic political cost
on our leaders. But we wonder whether the world has tried
hard enough to devise creative solutions to this economic
plague upon the developing countries. After all, some
nations have been favoured with decisive - even radical -
measures to alleviate their foreign debt, such measures
having become politically useful to the creditor countries.
The ravages that the profligacy of man has wrought
upon the Earth’s delicate environment continue to endanger
our fragile planet and many nations. The Philippines has
kept faith with the commitments made by us all at the
United Nations Conference on Environment and
Development because of its conviction that development
cannot be sustained if the world’s - and the
country’s - natural riches and the balance between them are
destroyed.
No less destructive is the accelerating increase in the
illicit trafficking in drugs, which destroys the lives of our
people in the vigour of their youth. It gives rise to
lawlessness and crime. It knows no national boundaries.
We therefore appeal for the full and effective
implementation of the United Nations International Drug
Control Programme and the Global Programme of Action.
In situations of conflict, women, as well as children,
become the most tragic victims by virtue of their inherent
vulnerability. The systematic rape and murder of women
and girls in Bosnia and Herzegovina is only the most
outrageous instance of this abhorrent reality.
Similarly, in situations of extreme poverty, women -
particularly migrant workers - are the most vulnerable to
abuse. Detached from the family, away from their
homeland, often living in their employer’s home, unprotected
by the country where they work, women migrant workers are
especially susceptible to maltreatment. The abuses to which
they are exposed, and often subjected, are a veritable litany
of woe - denial of their rightful wages, excessive deductions
by their employment agencies, intolerably long working
hours, insufficient food, lack of medical care, the absence of
any avenue for the redress of their grievances, physical
attack, rape and other forms of sexual abuse.
We call upon the Assembly to keep among the areas of
its concern the condition of women, who make up half of
the world - in particular, the migrant workers among them.
And we call upon the Governments concerned to enact laws
and other measures for the protection of these migrant
workers. We ask these Governments to cease the callous
treatment of migrant workers as commodities that are subject
only to the law of supply and demand.
These scourges of mankind - mass poverty, external
debt, environmental damage, illicit drugs, abuses against
women, the mistreatment of migrant workers - would be
more effectively addressed if Governments, societies and the
international community were to place people at the centre
of development and international cooperation. This is what
the World Summit for Social Development is intended to do.
We urge the world’s leaders and their Governments to
ensure maximum participation in this milestone event in
Copenhagen in 1995.
The world has changed radically, largely for the better.
But old problems remain, and new challenges confront us.
To respond to these problems under the new circumstances,
and to deal with these new challenges, our Organization, the
United Nations, must renew itself.
Forty-eighth session - 7 October l993 15
In few aspects of the work of the United Nations is this
need for renewal more evident than in the Security Council.
The structure of the Security Council was formulated at the
very birth of the United Nations, at the end of the Second
World War and the beginning of the cold war. Forty-eight
years have passed. Massive changes have occurred in the
world, particularly in recent years. Empires have crumbled.
The ideological division of the world has melted away. The
cold war has ended. The membership of the United Nations
has multiplied from 51 at the time of its founding to 184
today.
And yet, apart from the enlargement of its membership
30 years ago from 9 nine to 15, the Security Council has not
changed. It has remained small, unrepresentative,
undemocratic, opaque. We recognize the reality of
continuing imbalances in world power and the necessity for
the Security Council to reflect this reality. But, surely, we
must also recognize the reality of the worldwide trend
towards, and the people’s desire for, democratization and
transparency in political affairs. Surely, the Security
Council, the United Nations body with the greatest impact
on international peace and security, must also reflect this
reality in its size, in its structure, in its procedures, in its
relations with other United Nations bodies, including the
General Assembly.
We are, therefore, in favour of a searching reassessment
of the structure, role and procedures of the Security Council
with a view to its reform. And we urge that, in view of the
repercussions that such a reform would have on other United
Nations bodies and activities, this reassessment be carried
out within the context of a thorough review of the Charter.
The sober, rational and
realistic proposals propounded yesterday by the Foreign
Minister of Singapore might serve as a useful starting-point
for our consideration of this important matter.
The entire United Nations is, in fact, in need of reform.
In the new international situation, the enlarged demands
upon the United Nations and the constraints on the available
means require that the resources of the United Nations be
carefully husbanded for their most efficient use. The
concept and substance of management - and by that I mean
the science of management - must be imposed upon the
United Nations bureaucracy. Funds and other assets must be
most meticulously safeguarded and effectively utilized.
Duplication must be avoided, costs drastically cut, waste
radically reduced, and corruption abolished.
I am sure that many developing countries share our
desire that the United Nations should impose upon itself the
austerity and discipline that are required of many of us by
the international financial institutions.
We pay a tribute to the Secretary-General’s attention to
this aspect of his work. We welcome in particular the
creation of the new post of Assistant Secretary-General for
Inspections and Investigations as an indication of his
determination to address this problem.
The Philippines is up to date in its contribution to the
finances of the United Nations. It may be a small amount
in the totality of the Organization’s resources, but it is
substantial in proportion to our financial capacity. We
would not want to see it squandered. We cannot afford it.
Neither can the United Nations.
May I propose, then, that a group of men and women
with both extensive experience and skill in corporate
management and extensive exposure to the special
requirements and problems of the United Nations be
commissioned to study this question in greater depth and
detail and with greater objectivity, and to make the
appropriate recommendations. There are many in this Hall
right now who would be eminently qualified to perform this
task. The Philippines will explore the possibility of a draft
resolution to this effect at a suitable time.
This is a matter of great and urgent necessity. For
reforms in the United Nations will place the Organization in
a better position to deal with the demands upon it in the
second half-century of its existence and to fulfil in the next
millennium the vision that its founding fathers had for this
great and indispensable Organization.
